Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al. (US 2017/0327985, henceforth known as Kuo).

As seen at least in the embodiment of figure 1, Kuo teaches the knitting method of a knitting structure as claimed including the steps of forming a pattern layer (200) by a main thread (100)  being winded along a predetermined route, wherein plural sections of the main thread are folded up to closely contact each other (see annotated figure 1); and combining neighboring contacting portions of the plural sections  with a fixing thread (20) along the .


    PNG
    media_image1.png
    762
    887
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Ngene et al. (US 2017/0327985, henceforth known as Ngene).
	Kuo teaches the invention substantially as claimed as set forth above.  However, Kuo does not expressly set forth electric embroidery sewing for providing a fixing thread on the main thread. Ngene teaches a knitted method which includes embroidery (352, 354, 356, 358) sewing which fixes knit patterns of the main thread (340). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knit pattern (200) shoe structure of Kuo with embroidery sewing for the purpose of optimizing the aesthetical appeal of the article and for providing additional strength and rigidity as indicated by Ngene at least at [0045], lines 12-14. Regarding claim 7, the main thread is formed of a material that is inherently either synthetic or natural. Regarding claims 8 and 9, the main thread is not set forth as being two plies braided or twisted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the yarn as two-ply material braided or twisted in order to increase the strength of the yarn with the additional plies and since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2

-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw